DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim for Foreign Priority Under 35 U.S.C. § 119(a)-(d) or (f)
Certified copies of the priority documents have not yet been received by the Office to the best of the Examiner’s knowledge. 

Response to Amendment
The action is responsive to the Amendment filed on May 11, 2022.  Claims 1 and 6 were amended; and claim 5 was cancelled.  Thus, claims 1-4 and 6 are pending. 

Allowable Subject Matter
Claims 1-4 and 6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, performing data feature extraction on collected data and obtaining a recognition feature matrix Mtrain through a selected linear discriminate analysis, and repeating steps to obtain a recognition feature matrix Mtest of a gas sample, and comparing Mtest and Mtrain using a two-dimensional distance discriminant method to identify the type of the gas sample, where the selected linear discriminate analysis is performed using Equation 1 recited in step (a) of the claim, and Equations 2-11 and algorithms recited in step (b) of the claim, to calculate the recognition feature matrix and identify the type of the gas sample.  Therefore, claim 1, and dependent claims 2-4, are allowable over the prior art of record.
The primary reason for the indicated allowability of claim 6, is, in combination with the other claim elements, obtaining a recognition feature matrix Mtest of a gas sample, comparing a recognition feature matrix Mtrain obtained from collected data and Mtest using a two-dimensional distance discriminant method to identify the type of the gas sample, where the two-dimensional discriminate distance analysis is performed using Equations 12-15 recited in steps (a)-(c) of the claim, to identify the type of the gas sample.  

It is noted that the closest prior art, U.S. Patent Publication 2004/0181346 A1, to Sunshine et al., discloses a distributed sensing system in a networked environment for identifying an analyte, including a first sensor array connected to the network comprising sensors capable of producing a first response in the presence of a chemical stimulus, a second sensor array connected to the network comprising sensors capable of producing a second response in the presence of a physical stimulus, and a computer comprising an algorithm which indicates or selects the most relevant sensor in the network to identify the analyte.
Chinese Patent Publication CN 102279213 A (A Machine translation was provided with the previous action.), to Chen et al., is directed to a metal oxide sensor array for detecting the crop volatile,
U.S. Patent Publication 2004/0006257 A1, to Burch et al., directed to rapid diagnosis and monitoring a patient for disease or effectiveness of treatment in real time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864